DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner notes applicant has incorporated some of, but not all of, previous dependent claim 4 into claim 1.  As outlined below, the amendments are not effective to overcome the outstanding rejections based on Patel et al. (9,220,507).  In particular, Examiner notes the “surface” of the fourth locking member in claim 1, line 18 is no longer required to be any particular surface as was previously required.  Therefore, any surface on the fourth locking member of Patel et al. that is spaced from the protrusion would read on this claim limitation. 
New independent claims 26 and 30 incorporate subject matter that was indicated allowable in the previous office action from dependent claims 6 and 14, respectively.  
Allowable Subject Matter
Claims 26-33 are allowed.
Claims 3, 6, 7, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8-12, 18-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (9,220,507).  
Regarding claim 1, Patel et al. disclose a surgical clip (see at least figures 1A, 5, 8F-8H, and 21A-21C) comprising: a first leg member (105/405; see figures 1A and 5) and a second leg member (110/410; see figures 1A and 5), the first leg member having an inner surface with a longitudinal curvature (see at least figure 5 and column 9, lines 45-62), and the second leg member having an inner surface with a longitudinal curvature (see at least figure 5 and column 9, lines 45-62), wherein the first and second leg members are configured to move between an open configuration (as in figure 1A) wherein the inner surfaces are spaced apart and a closed configuration (as in figure 2) wherein the inner surfaces are approximated; a first locking member (800; see at least figure 1A) positioned on a distal end portion of the first leg member, and a second locking member (900; see at least figure 1A) positioned on a distal end portion of the second leg member, the first and second locking members being configured to interact to secure the first and second leg members in the closed configuration (see at least figure 2); and a third locking member (810 as in figure 8F or 752 as in figure 21A) positioned on the first leg member proximal of the first locking member, and a fourth locking member (820 as in figure 8F or 751/761 as in figure 21B) positioned on the second leg member proximal of the second locking member, the third and fourth locking members being configured to interact (see at least column 5, line 50 through column 6, line 16) to secure the first and second leg members (as in figures 8H or 21C); wherein the third locking member includes an elongate member (810; see figure 8G) and a protrusion (815), the elongate member extending from the first leg member and the protrusion being spaced apart from a surface (for example, the surface to the extreme right opposite slot 825 in figures 8G and 8H) of the fourth locking member (820) in the closed configuration and in an absence of tissue.
Regarding claim 2, the first locking member comprises a hook (800; see figure 1A) and the second locking member comprises a recess (930; see figure 6B), wherein the hook is configured to extend around the distal end portion of the second leg member and be received in the recess (see column 9, line 64 through column 10, line 9).
Regarding claim 5, the protrusion (810; see figures 8F-8H) is a singular protrusion without a ratcheting mechanism (there is no disclosure of a ratcheting mechanism for this embodiment).
Regarding claim 8, the third locking member (810) is arcuate (see figure 8F).
Regarding claim 9, the third locking member (810) comprises an atraumatic end (see figure 8G).
Regarding claim 10, the third locking member (810) is positioned on a proximal half of the inner surface of the first leg member (see figure 8F).
Regarding claim 11, the clip of Patel et al. further comprises a hinge portion (115) connecting proximal end portions of the first and second leg members (see at least figure 1A), the hinge portion being configured to pivot the first leg member relative to the second leg member.
Regarding claim 12, the third locking member (810) forms a portion of a hinge portion connecting proximal end portions of the first and second leg members (because the hinge is formed as a unitary structure with the leg members).
Regarding claim 18, further comprising a boss (910/912; see at least figure 6A) positioned on the distal end portion of at least one of the first and second leg members.
Regarding claim 19, the surgical clip comprises an absorbable polymer material (see column 10, lines 49-60).
Regarding claim 20, at least one of the inner surfaces of the first and second leg members comprises a plurality of teeth (see at least figures 16-18 and column 14, lines 7-27) angled toward a proximal end portion of the surgical clip.
Regarding claim 21, both of the inner surfaces of the first and second leg members comprise a plurality of teeth (see at least figures 16-18 and column 14, lines 7-27) angled toward the proximal end portion of the surgical clip.
Regarding claim 22, the plurality of teeth are positioned distal of the third locking member in the closed configuration (the gripping surfaces in all embodiments are positioned distal to the third locking member location, which is near the hinge at the proximal end of the clip).
Regarding claim 25, the longitudinal curvature of the inner surface of the first leg member is concave, and the longitudinal curvature of the inner surface of the second leg member is convex (see at least figure 5 and column 9, lines 45-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (9,220,507) in view of Litherland (2013/0245653).  
Regarding claim 13, Patel et al. disclose the clip substantially as described above with respect to claims 1 and 12, but fail to disclose the claimed hinge portion comprises a barrel and hinge pin configuration.  Attention is drawn to Litherland, who teaches a clip with a barrel and hinge pin configuration (as in at least figure 4) is a known alternative to a clip with a unitary hinge configuration (as in at least figure 13).  Examiner contends the unitary hinge configuration of figure 13 of Litherland is analogous to the hinge configuration of Patel et al. (115; see at least figure 1A).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the hinge configuration of Patel et al. with the claimed barrel and hinge pin configuration per the teachings of Litherland since the two hinge configurations are shown to be known alternatives that perform equally well.


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (9,220,507). 
Regarding claim 23, Patel et al. disclose the clip substantially as described above with respect to claim 1, and further teaches a fourth locking member with first and second elongate members (751 and 761; see at least figure 21B) extending from opposing side surfaces of the second leg member, and a third locking member that includes an outer surface (at 752) of the first leg member.  However, the claim requires the first and second elongate members to be on the first leg member, not the second leg member as in Patel et al.  In effect, Patel et al. has the first and second elongate members and the outer surface structure on the opposite legs compared to the claims.  However, Examiner notes it has been held that mere reversal of working parts of a structure is within the level of one of ordinary skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Therefore, Examiner contends one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have placed the first and second elongate members (751 and 761) of Patel et al. on the first leg member instead of the second.
Regarding claim 24, the second elongate member comprise a protrusion (see figure 21B) configured to engage the outer surface (at 752) of the second leg member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771